Citation Nr: 0323993	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He died in May 1999.  The appellant is the 
surviving spouse of the deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
and Dependent's Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code.  In May 2002, the 
Board issued a decision which denied the appellant's claims.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order dated in March 2003, the Court granted a joint 
motion for partial remand.  

The principal point raised in the joint motion for partial 
remand was that the May 2002 Board decision failed to address 
the potential applicability of 38 U.S.C.A. § 1318 to the 
appellant's claim for DIC.  The joint motion noted that 
because the appellant in this case was seeking death 
benefits, by not addressing the potential applicability of 
38 U.S.C.A. § 1318, after denying the appellant's claim under 
38 U.S.C.A. § 1310, the Board failed in its requirement to 
consider and discuss all potentially applicable provisions of 
law.  

The joint motion took no exception to the analyses and/or 
conclusions reached by the Board in its May 2002 decision 
with regard to the appellant's 38 U.S.C.A. § 1310 and DEA 
claims, which were the only issues addressed in the Board's 
May 2002 decision.  It was simply noted that the Board was 
remiss in not addressing an additional potential basis for 
entitlement to DIC benefits.  Crucially, the March 2003 Court 
order vacated the May 2002 Board decision only "to the 
extent that it failed to address an additional potential 
basis for entitlement to Dependency and Indemnity 
Compensation."  Therefore, the Board's May 2002 decision is 
final as to the conclusions reached regarding the 38 U.S.C.A. 
§ 1310 and DEA claims.  


REMAND

In light of the specific instructions in the March 2003 joint 
motion, the issue of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is being remanded to the 
agency of original jurisdiction for adjudication and possible 
evidentiary and procedural development.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 has not 
been considered by the RO in any prior rating decision, nor 
has the appellant been provided the relevant law and 
regulations governing a § 1318 claim.  As such, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  Accordingly, 
as amended, the regulation specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility to DIC benefits.  See 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Hypothetical entitlement was still 
permitted in claims for "enhanced" dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1311(a)(2).  See 
38 C.F.R. § 20.1106 (2002).

Effective August 23, 2001, a temporary stay on VA 
adjudication of 38 U.S.C.A. § 1318 claims was imposed in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that decision, the Federal Circuit 
directed the Department to conduct expedited rulemaking to 
either explain why certain regulations (38 C.F.R. §§ 3.22 and 
20.1106) were inconsistent on the issue of "hypothetical 
entitlement" to a total rating before the veteran's death, 
or to revise the regulations so that they were consistent.  

In April 2002, VA amended 38 C.F.R. § 20.1106 to provide that 
there would be no "hypothetical" determinations.  However, 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit directed the Department to 
conduct expedited rulemaking proceedings which consider why 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, which now foreclose 
the reopening of all total disability claims filed during the 
veteran's lifetime except for CUE situations, do not address 
why other grounds for reopening proceedings (in addition to 
CUE) should not also be allowed.  Therefore, the Federal 
Circuit directed VA to process all dependency and indemnity 
compensation claims under 38 U.S.C.A. § 1318 except where a 
survivor sought to reopen a claim on the grounds of new and 
material evidence, pending further rulemaking procedures and 
lifting of the stay.  In the present case, the appellant is 
not seeking to reopen a claim on the grounds of new and 
material evidence.  Therefore, the agency of original 
jurisdiction may proceed with consideration of the matter.  

Accordingly, this case is REMANDED to the Veteran Benefits 
Administration (VBA) for the following action:

After undertaking any evidentiary ands/or 
procedural development deemed necessary, 
VBA should adjudicate the issue of 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  

If any benefit sought remains denied, the appellant and her 
representative should be provided an appropriate supplemental 
statement of the case (SSOC), which reflects VBA 
consideration of all evidence, and the opportunity to 
respond.  The SSOC should include the applicable laws and 
regulations governing § 1318 claims.  Thereafter, the case 
should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


